Exhibit 10.1

US/INTERNATIONAL EMPLOYEE

PERFORMANCE AWARD AGREEMENT

Grant Date:                    

Re: Performance Unit Grant

I am pleased to inform you that KBR, Inc. (the “Company”) has granted you
Performance Units under the Company’s 2006 Stock and Incentive Plan (the “Plan”)
as follows:

 

1.

Grant of Performance Units.

The number of Performance Units granted to you as a Performance Award under the
Plan is             . Each Performance Unit shall have a target value of $1.00.
The actual value, if any, of a Performance Unit at the end of the Performance
Period will be determined based on the level of achievement during the
Performance Period of the performance objectives set forth in Exhibit A hereto,
which is made a part hereof for all purposes.

 

2.



 

 

(a)

Vesting. Except as otherwise provided in subparagraphs (b) and (d) below, you
will vest in the Performance Units earned (if any) for the Performance Period
only if you are an employee of the Company or a Subsidiary on the date such
earned Performance Units are paid, as provided in Paragraph 3 below.

 

 

(b)

Death, Disability or Retirement. Unless otherwise provided in an agreement
pursuant to Paragraph 13, if you cease to be an employee of the Company or a
Subsidiary as a result of (i) your death, (ii) your permanent disability
(disability being defined as being physically or mentally incapable of
performing either your usual duties as an employee or any other duties as an
employee that the Company reasonably makes available and such condition is
likely to remain continuously and permanently, as determined by the Company or
employing Subsidiary), or (iii) normal retirement on or after reaching age 65, a
prorata portion of your Performance Units that become “earned”, if any, as
provided in Exhibit A, will become vested. The “prorata portion” that becomes
vested shall be a fraction, the numerator of which is the number of days in the
Performance Period in which you were an employee of the Company or a Subsidiary
and the denominator of which is the total number of days in the Performance
Period. If your termination for the above reasons is after the end of the
Performance Period but before payment of the Performance Units earned, if any,
for such Performance Period, you will be fully vested in any such earned
Performance Units.

 

1



--------------------------------------------------------------------------------

US/INTERNATIONAL EMPLOYEE

 

Notwithstanding the foregoing, if the EU Employment Equality Directive
(Directive 2000/78/EC) has been implemented in your country of employment or
residence or if the Company receives a legal opinion that there has been a legal

judgment and/or legal development in your jurisdiction that would likely result
in the favorable retirement treatment that applies to Performance Awards under
the Plan being deemed unlawful and/or discriminatory, the provision above
regarding termination of employment related to normal retirement on or after age
sixty-five shall not be applicable to you.

 

 

(c)

Other Terminations. If you terminate from the Company and its Subsidiaries for
any reason other than as provided in subparagraph (b) above, all unvested
Performance Units held by you shall be forfeited without payment immediately
upon such termination.

 

 

(d)

Corporate Change. Notwithstanding any other provision hereof, unless otherwise
provided in an agreement pursuant to Paragraph 13, your Performance Units shall
become fully vested at the maximum earned percentage provided in Exhibit A upon
the occurrence of a Corporate Change during the Performance Period. If a
Corporate Change occurs after the end of the Performance Period and prior to
payment of the earned Performance Units, you will be 100% vested in your earned
Performance Units upon the Corporate Change and payment will be made in
accordance with the results achieved for the Performance Period ended as
provided in Exhibit A.

For purposes of this Agreement, employment with the Company includes employment
with a Subsidiary.

 

3.

Payment of Vested Performance Units. As soon as administratively practicable
after the end of the Performance Period, but no later than the March 15th
following the end of the Performance Period, or with respect to a Corporate
Change occurring prior to the end of the Performance Period, the date of the
Corporate Change, you shall be entitled to receive from the Company a payment in
cash equal to the product of the Payout Percentage (as defined in Exhibit A) and
the sum of the target values of your vested Performance Units. Except as
provided in Exhibit A with respect to a Corporate Change, if the performance
thresholds set forth in Exhibit A are not met, no payment shall be made with
respect to the Performance Units, whether or not vested. Notwithstanding the
foregoing, in no event may the amount paid to you by the Company in any year
with respect to Performance Units earned hereunder exceed the applicable limit
under Article V of the Plan.

 

4.

Recovery of Payment of Vested Performance Units. If you are a senior executive
of the Company (defined as an employee of the Company or any employing
Subsidiary of the Company who is either the Chief Executive Officer of the
Company (the “CEO”) or a direct report to the CEO) and the extent to which the
performance measurements were achieved during any calendar year of the
Performance Period changes because of any restatement of the Company’s financial
results for the same calendar year, and the value of the Performance Units
earned at the end of the Performance Period is determined to be an overpayment
based on such calendar year’s restated financial results, the Compensation
Committee may, in its sole and absolute discretion, seek recovery of the

 

2



--------------------------------------------------------------------------------

US/INTERNATIONAL EMPLOYEE

 

amount of the Performance Award determined to be an overpayment or hold the
overpayment as debit against future Performance Awards for up to a two-year
period following the end of the Performance Period. In addition, regardless of
whether you are a senior executive officer of the Company, the Company may seek
recovery of any benefits provided to you under this Agreement if such recovery
is required by any clawback policy adopted by the Company, which may be amended
from time to time, including, but not limited to, any clawback policy adopted to
satisfy the minimum clawback requirements adopted under the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010 and the regulations thereunder
or any other applicable law.

 

5.

Limitations Upon Transfer. All rights under this Agreement shall belong to you
and may not be transferred, assigned, pledged, or hypothecated in any way
(whether by operation of law or otherwise), other than by will or the laws of
descent and distribution or pursuant to a “qualified domestic relations order”
(as defined by the Code), and shall not be subject to execution, attachment, or
similar process. Upon any attempt to transfer, assign, pledge, hypothecate, or
otherwise dispose of such rights contrary to the provisions in this Agreement or
the Plan, or upon the levy of any attachment or similar process upon such
rights, such rights shall immediately become null and void.

 

6.

Withholding of Tax. Regardless of any action the Company or your employer (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related items related to your
participation in the Plan and legally applicable to you (“Tax-Related Items”),
you acknowledge that the ultimate liability for all Tax-Related Items is and
remains your responsibility and may exceed the amount actually withheld by the
Company or the Employer. You further acknowledge that the Company and/or the
Employer (1) do not make representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the Performance Units
including the grant, vesting or payout of the Performance Units; and (2) do not
commit to the structure of the terms of the Performance Units or any aspect of
the Performance Units to reduce or eliminate your liability for Tax-Related
Items. Further, if you have become subject to tax in more than one jurisdiction
between the date of grant and the date of any relevant taxable event, you
acknowledge that the Company and/or Employer (or former employer, as applicable)
may be required to withhold or account for Tax-Related Items in more than one
jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, you will
pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items. In this regard, you authorize the
Company and/or your Employer or their respective agents, at their discretion, to
satisfy the obligations with regard to all Tax-Related Items by one or a
combination of the following: (a) withholding from your wages or other cash
compensation paid to you by the Company and/or your Employer, or (b) withholding
from the payout of the Performance Units.

To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. Finally, you shall pay the
Company or the Employer any

 

3



--------------------------------------------------------------------------------

US/INTERNATIONAL EMPLOYEE

 

amount of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of your participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
deliver the cash settlement or any other form of pay-out for the Performance
Units, if you fail to comply with your obligations in connection with the
Tax-Related Items.

 

7.

Nature of Grant. In accepting the Performance Units, you acknowledge, understand
and agree that: (a) the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time; (b) the grant of the Performance Units is voluntary
and occasional and does not create any contractual or other right to receive
future grants of Performance Units, or benefits in lieu of Performance Units,
even if Performance Units have been granted repeatedly in the past; (c) all
decisions with respect to future Performance Units, if any, will be at the sole
discretion of the Company; (d) your participation in the Plan shall not create a
right to further employment with your Employer and shall not interfere with the
ability of your Employer to terminate your employment at any time; (e) you are
voluntarily participating in the Plan; (f) the grant of the Performance Units is
an extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to the Company or your Employer, and which is
outside the scope of your employment contract, if any; (g) the Performance Units
are not intended to replace any pension rights or compensation; (h) the
Performance Units are not part of normal or expected compensation or salary for
any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, dismissal, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar payments
and in no event should be considered as compensation for, or relating in any way
to, past services for the Company, the Employer or any Subsidiary or affiliate
of the Company; (i) the Performance Units and your participation in the Plan
will not be interpreted to form an employment contract or relationship with the
Company or any Subsidiary or affiliate of the Company; (j) no claim or
entitlement to compensation or damages shall arise from the forfeiture of the
Performance Units resulting from termination of your active employment with the
Company or your Employer (for any reason whatsoever and whether or not in breach
of contract or local labor laws) and in consideration of the grant of the
Performance Units to which you are otherwise not entitled, you irrevocably agree
never to institute any claim against the Company or your Employer or any
Subsidiary, waive your ability, if any, to bring such claim, and release the
Company and your Employer and all Subsidiaries from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, you shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claims;
(k) in the event of involuntary termination of your active employment (whether
or not in breach of contract or local labor laws), your right to vest in the
Performance Units, if any, will terminate effective as of the date that you are
no longer actively employed and will not be extended by any notice period
mandated under local law (e.g., active employment would not include a period of
“garden leave” or similar period pursuant to local law), except as expressly
provided herein, and that the Company shall have the exclusive discretion to
determine

 

4



--------------------------------------------------------------------------------

US/INTERNATIONAL EMPLOYEE

 

when you are no longer actively employed for purposes of the Performance Units;
(l) the Performance Units and the benefits under the Plan, if any, will not
automatically transfer to another company in the case of a merger, take-over or
transfer of liability; and (m) if you are requested to make repayment under
Paragraph 4, you will make repayment immediately.

 

8.

No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan. You are hereby advised to consult with your own
personal tax, legal and financial advisors regarding your participation in the
Plan before taking any action related to the Plan.

 

9.

Data Privacy. You hereby explicitly and unambiguously consent to the collection,
use and transfer, in electronic or other form, of your personal data as
described in this document by and among, as applicable, the Employer, and the
Company and its Subsidiaries and affiliates, for the exclusive purpose of
implementing, administering and managing your participation in the Plan. You
understand that the Company and your Employer hold certain personal information
about you, including, but not limited to, your name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, details of all Performance Units outstanding in
your favor, for the exclusive purpose of implementing, administering and
managing the Plan (“Data”). You understand that Data may be transferred to
Morgan Stanley Smith Barney LLC or such other service provider as may be
selected by the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. You understand that
the recipients may be located in the United States or elsewhere, and that the
recipient’s country (e.g., the United States) may have different date privacy
laws and protections from your country. You understand that you may request a
list with the names and addresses of any potential recipients of the Data by
contacting your local human resources representative. You authorize the Company,
Morgan Stanley Smith Barney LLC and any other possible recipients which may
assist the Company (presently or in the future) to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative. You understand, however, that
refusing or withdrawing your consent may affect your ability to participate in
the Plan. For more information on the consequences of your refusal to consent or
withdrawal of consent, you understand that you may contact your local human
resources representative.

 

10.

Binding Effect. This Agreement shall be binding upon and inure to the benefit of
any successor or successors of the Company or upon any person lawfully claiming
under you.

 

5



--------------------------------------------------------------------------------

US/INTERNATIONAL EMPLOYEE

 

11.

Modification. Except to the extent permitted by the Plan, any modification of
this Agreement will be effective only if it is in writing and signed by each
party whose rights hereunder are affected thereby.

 

12.

Plan Controls. This grant is subject to the terms of the Plan, which are hereby
incorporated by reference. In the event of a conflict between the terms of this
Agreement and the Plan, the Plan shall be the controlling document. Capitalized
terms used herein or in Exhibit A and not otherwise defined herein or in Exhibit
A shall have the meaning ascribed to them in the Plan.

 

13.

Other Agreements. Notwithstanding anything in this Agreement to the contrary,
the terms of this Agreement shall not modify and shall be subject to and
governed by the terms and conditions of any employment, severance, and/or
change-in-control agreement between the Company (or a Subsidiary) and you,
including, but not limited to, any requirement for a double-trigger to provide
for vesting in connection with a Corporate Change (as such term is defined in
the Plan) rather than a single-trigger.

 

14.

Electronic Delivery. The Company may, in its sole discretion, decide to deliver
any document related to current or future participation in the Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.

 

15.

Severability. If one or more of the provisions of this Agreement shall be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and the invalid, illegal or unenforceable provisions shall be
deemed null and void; however, to the extent permissible by law, any provisions
which could be deemed null and void shall first be construed, interpreted or
revised retroactively to permit this Agreement to be construed so as to foster
the intent of this Agreement and the Plan.

 

16.

Language. If you have received this Agreement or any other document related to
the Plan translated into a language other than English and if the translated
version is different from the English version, the English version will control.

 

17.

Governing Law. This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Texas, U.S.A., except to the extent that it
implicates matters that are the subject of the General Corporation Law of the
State of Delaware, which matters shall be governed by the latter law
notwithstanding any conflicts of laws principles that may be applied or invoked
directing the application of the laws of another jurisdiction. Exclusive venue
for any court or dispute resolution proceeding arising hereunder for any claim
or dispute shall be Houston, Harris County, Texas, notwithstanding any conflicts
of laws principles that may direct the jurisdiction of any other court, venue,
or forum, including the jurisdiction of the employee’s home country.

 

6



--------------------------------------------------------------------------------

US/INTERNATIONAL EMPLOYEE

 

18.

Exhibit B. Notwithstanding any provisions in this document, the Performance
Units shall be subject to any special terms and conditions set forth in Exhibit
B to this Agreement for your country. Moreover, if you relocate to one of the
countries included in Exhibit B, the special terms and conditions for such
country will apply to you, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable in order to
comply with local law or facilitate the administration of the Plan. Exhibit B
constitutes part of this Agreement.

 

19.

Imposition of Other Requirements. The Company reserves the right to impose other
requirements on your participation in the Plan, or on the Performance Units, to
the extent the Company determines it is necessary or advisable in order to
comply with local law or facilitate the administration of the Plan, and to
require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

 

7



--------------------------------------------------------------------------------

US/INTERNATIONAL EMPLOYEE

 

By signing below, you agree that the grant of these Performance Units is under
and governed by the terms and conditions of the Plan, including the terms and
conditions set forth in this Agreement, including Exhibit A. This grant shall be
void and of no effect unless you execute this Agreement prior to the payment of
your vested performance units.

 

KBR, INC.

By:

  LOGO [g169161g22n96.jpg]

Name:

 

William P. Utt

TITLE:

 

Chairman of the Board, President, and CEO

 

EMPLOYEE:

  

Date:

 

 

 

8



--------------------------------------------------------------------------------

US/INTERNATIONAL EMPLOYEE (EXHIBIT A)

 

EXHIBIT A

To Performance Award Agreement

Performance Goals

Except as otherwise provided in the Agreement, the provisions of this Exhibit A
shall determine the extent, if any, that the Performance Units become “earned”
and payable.

 

I.

Performance Period

The Performance Period shall be the period beginning January 1, 2011, and ending
December 31, 2013.

 

II.

Total Shareholder Return (“TSR”)

The payment of a Performance Unit will be determined based on the comparison of
(i) the average of the TSRs (as defined below) of the Company’s common stock
measured at the end of each calendar quarter during the Performance Period, with
each quarter’s TSR indexed back to the beginning of the Performance Period on
January 1, 2011 to (ii) the average of the TSRs of each of the common stocks of
the members of the Peer Group measured at the end of each calendar quarter
during the Performance Period, with each quarter’s TSR indexed back to the
beginning of the Performance Period on January 1, 2011.

“TSR” or “Total Shareholder Return” shall mean, with respect to a calendar
quarter, the change in the price of a share of common stock from the beginning
of the Performance Period (as measured by the closing price of a share of such
stock on the last trading day preceding the beginning of the Performance Period)
until the end of the applicable calendar quarter to be measured during the
Performance Period (as measured by the closing price of a share of such stock on
the last trading day of the calendar quarter), adjusted to reflect the
reinvestment of dividends (if any) through the purchase of common stock at the
closing price on the corresponding dividend payment date, which shall be the
ex-dividend date, and rounded to the first decimal place. Dividends per share
paid other than in the form of cash shall have a value equal to the amount of
such dividends reported by the issuer to its shareholders for purposes of
Federal income taxation.

 

 

A.

Average TSR

The average TSR for a company for the Performance Period shall be the sum of the
TSRs of the company measured at the end of each calendar quarter during the
Performance Period, divided by 12. The average TSR for a company during the
Performance Period shall be calculated based on the following formula:

 

A-1



--------------------------------------------------------------------------------

US/INTERNATIONAL EMPLOYEE (EXHIBIT A)

 

2011 TSR Formula - Sustained Performance

 

    

q=12

  

Average indexed performance =

       

S (xq /x)

    

q=1

     12

where:

 

x =

  

share price at beginning of performance period (measured by closing price on the
last trading day preceding the beginning of the performance period)

xq =

  

closing share price at the end of each quarter (adjusted for dividends paid,
where the dividend payment date is the ex-dividend date)

q =

  

quarter number (1 through 12)

Example 1:

 

  Date         Share price *       Index         (x)        (xq /x)     
1/1/2011       $ 20.00        3/31/2011       $ 22.00        110.0     
6/30/2011       $ 24.00        120.0      9/30/2011       $ 21.00        105.0
     12/31/2011       $ 20.00        100.0      3/31/2012       $ 18.00       
90.0      6/30/2012       $ 22.00        110.0      9/30/2012       $ 25.00     
  125.0      12/31/2012       $ 28.00        140.0      3/31/2013       $ 31.00
       155.0      6/30/2013       $ 33.00        165.0      9/30/2013       $
30.00        150.0      12/31/2013       $ 28.00        140.0   

 

q=12

       

S    (xq /x)

   

=

       1,510.0   

q=1

     

q=12

       

S    (xq /x)

   

=

       125.8   

q=1

       

                                     12

   

 

*

Share price adjusted for dividends paid in the period, where the dividend
payment date is the ex-dividend date.

 

A-2



--------------------------------------------------------------------------------

US/INTERNATIONAL EMPLOYEE (EXHIBIT A)

 

B.

Peer Group and Payout

Once the average TSR for the Company during the Performance Period is
calculated, the average TSR for each company in the Peer Group shall be
calculated.

The Peer Group shall consist of the following companies (including KBR, Inc.):

 

AECOM Technology Corp.

  

Chicago Bridge & Iron Co, NV

Chiyoda Corp.

  

Fluor Corp.

Foster Wheeler Ltd.

  

Jacobs Engineering Group, Inc.

JGC Corp

  

Saipem Spa.

Shaw Group Inc.

  

Technip

Quanta Services, Inc.

  

URS Group

No company shall be added to, or removed from, the Peer Group during the
Performance Period, except that a company shall be removed from the Peer Group
if during such period (i) such company ceases to maintain publicly available
statements of operations prepared in accordance with GAAP, (ii) such company is
not the surviving entity in any merger, consolidation, or other reorganization
(or survives only as a subsidiary of an entity other than a previously wholly
owned entity of such company), or (iii) such company sells, leases, or exchanges
all or substantially all of its assets to any other person or entity (other than
a previously wholly owned entity of such company).

If one or more Peer Group companies are removed from the Peer Group, then the
percentiles and payouts will adjust for the change in “n” of the formula
provided below. After the average TSR is determined for the Company and each
company in the Peer Group, the Company’s average TSR rank among the average TSRs
for the Peer Group for the Performance Period and the Company’s applicable TSR
payout percentage shall be determined by the following formula:

 

A-3



--------------------------------------------------------------------------------

US/INTERNATIONAL EMPLOYEE (EXHIBIT A)

 

Peer Group Percentile and Payout Table

 

Percentile

     <25 %      25 %      50 %      83 % 

Payout

     0 %      50 %      100 %      200 % 

 

LTI TSR Calculation Method  

Performance
Level

   Ranking    Percentile *     Payout     100%
Weighting      1      100.0 %      200.0 %      200.0 %     2      91.7 %     
200.0 %      200.0 % 

Maximum

   3      83.3 %      200.0 %      200.0 %     4      75.0 %      175.1 %     
175.1 %     5      66.7 %      150.2 %      150.2 %     6      58.3 %      124.9
%      124.9 % 

Target

   7      50.0 %      100.0 %      100.0 %     8      41.7 %      83.4 %     
83.4 %     9      33.3 %      66.6 %      66.6 % 

Threshold

   10      25.0 %      50.0 %      50.0 %     11      16.7 %      0.0 %      0.0
%     12      8.3 %      0.0 %      0.0 %     13      0.0 %      0.0 %      0.0
% 

 

* Rounded to 1 decimal place

 

Percentile for TSR purposes

Percentile

 

=

   (n -r)     *      100 %      

(n -1)

  

 

where:

n = number of Peer Group companies (including KBR)

r = KBR ranking in the list of companies (including KBR)

 

Example 1

  

Example 3

KBR ranked 8th out of 12 companies

  

KBR ranked 7th out of 13 companies

(12 - 8) * 100% = 36.4%

  

(13 - 7) * 100% = 50.0%

(12 - 1)

  

(13 - 1)

Example 2

  

Example 4

KBR ranked 4th out of 11 companies

  

KBR ranked 9th out of 13 companies

(11 - 4) * 100% = 70.0%

  

(13 - 9) * 100% = 33.3%

(11 - 1)

  

(13 - 1)

 

A-4



--------------------------------------------------------------------------------

US/INTERNATIONAL EMPLOYEE (EXHIBIT A)

 

III.

Determination of the “Earned” Value of Performance Units

 

Performance Percentage

   Column A     Column B      Weighting     <Threshold
0%      Threshold
50%      Target
100%      Maximum
200%  

Company’s Average TSR Rank with Peer Group
Members’ Average TSR

     100 %      <25th         25th         50th         83rd   

For a result (the “Performance Percentage”) between Threshold and Target or
Target and Maximum in Column B, the Performance Percentage earned shall be
determined by linear interpolation between the two applicable standards based on
the result achieved for the Performance Measure.

The “target” value of a Performance Unit is $1.00; its maximum value is $2.00
per unit if the maximum performance objective for the Performance Measure in
Column B is achieved, and the Performance Unit value will be zero if the
threshold performance objective for the Performance Measure is not achieved. The
value of an “earned” Performance Unit shall be determined by multiplying its
“target” value of $1.00 by the Payout Percentage for the Performance Period. The
“Payout Percentage” for a Performance Unit shall be determined by multiplying
Column A by the Column B Performance Percentage result for the Performance
Measure.

Notwithstanding the foregoing, unless otherwise provided in an agreement
pursuant to Paragraph 13 of the Agreement, for purposes of determining the
Payout Percentage for payment upon a Corporate Change occurring prior to the end
of the Performance Period, the Column B result for the Performance Measure shall
be deemed to have been met at the maximum level (200%).

 

IV.

Adjustments to Performance Measurements for Significant Events

If, after the beginning of the Performance Period, there is a change in
accounting standards required by the Financial Accounting Standards Board, the
performance results shall be adjusted by the Company’s independent accountants
as appropriate to disregard such change. In addition, the results of the Company
or a peer group company shall be adjusted to reflect any stock splits or other
events described in Article XIII of the Plan, but only if such adjustment would
not cause the performance goal to no longer satisfy the requirements of
Section 162(m) of the Code.

 

V.

Committee Certification

As soon as reasonably practical following the end of the Performance Period, but
in no event later than the March 15th following the end of the Performance
Period, the Committee shall review and determine the performance results for the
Performance Period and certify those results in writing. No Performance Units
earned and vested shall be payable prior to the Committee’s certification;
provided, however, Committee certification shall not apply in the event of a
Corporate Change, unless otherwise provided in an agreement pursuant to
paragraph 13 of the Agreement.

 

A-5



--------------------------------------------------------------------------------

US/INTERNATIONAL EMPLOYEE (EXHIBIT B)

 

EXHIBIT B

KBR, INC.

Terms and Conditions of Performance Unit Grant

SPECIAL PROVISIONS OF PERFORMANCE UNITS

IN CERTAIN COUNTRIES

This Exhibit B includes additional country-specific terms that apply to
residents in countries listed below. This Exhibit B is part of the Agreement.
Unless otherwise provided below, capitalized terms used but not defined herein
shall have the same meanings assigned to them in the Plan and the Agreement.

This Exhibit B also includes information regarding exchange controls and certain
other issues of which you should be aware with respect to your participation in
the Plan. The information is based on the securities, exchange control and other
laws in effect in the respective countries as of February 2011. Such laws are
often complex and change frequently. As a result, the Company strongly
recommends that you do not rely on the information noted herein as the only
source of information relating to the consequences of your participation in the
Plan because the information may be out of date at the time your Performance
Units vest or your Performance Units are settled under the Plan.

In addition, the information is general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of any
particular result. Accordingly, you are advised to seek appropriate professional
advice as to how the relevant laws in your country may apply to your situation.

Note that if you are a citizen or resident of a country other than the country
in which you are working or if you transfer employment after the Performance
Units are granted to you, the information contained in this Exhibit B may not be
applicable to you.

 

B-1



--------------------------------------------------------------------------------

US/INTERNATIONAL EMPLOYEE (EXHIBIT B)

 

ALGERIA

KBR, INC. 2006 STOCK AND INCENTIVE PLAN

Exchange Control Information.

You acknowledge that, even though you receive only a cash payment upon vesting
of the Performance Units, you still may be subject to certain exchange control
requirements under local laws. You are required to repatriate any cash payment
you receive upon settlement of the Performance Units to Algeria. You are advised
to consult with your personal legal consultant to ensure compliance with any
exchange control obligations arising from your participation in the Plan.

 

B-2



--------------------------------------------------------------------------------

US/INTERNATIONAL EMPLOYEE (EXHIBIT B)

 

ANGOLA

KBR, INC. 2006 STOCK AND INCENTIVE PLAN

Exchange Control Information.

You acknowledge that, even though you receive only a cash payment upon vesting
of the Performance Units, you still may be subject to certain exchange control
requirements under local laws. You may be required to repatriate any cash
payment you receive upon settlement of the Performance Units to Algeria. You are
advised to consult with your personal legal consultant to ensure compliance with
any exchange control obligations arising from your participation in the Plan.

 

B-3



--------------------------------------------------------------------------------

US/INTERNATIONAL EMPLOYEE (EXHIBIT B)

 

AUSTRALIA

KBR, INC. 2006 STOCK AND INCENTIVE PLAN

Exchange Control Information.

Exchange control reporting is required for cash transactions exceeding AUD10,000
and for international fund transfers. The Australian bank assisting with the
transaction will file the report for you. If there is no Australian bank
involved in the transfer, you will have to file the report.

 

B-4



--------------------------------------------------------------------------------

US/INTERNATIONAL EMPLOYEE (EXHIBIT B)

 

AZERBAIJAN

KBR, INC. 2006 STOCK AND INCENTIVE PLAN

Securities Law Information.

You understand that the Agreement, the Plan and all other materials you may
receive regarding your participation in the Plan do not constitute advertising
or offering of securities in Azerbaijan. The Plan will not be registered in
Azerbaijan and may not be used for sale or public circulation in Azerbaijan.

 

B-5



--------------------------------------------------------------------------------

US/INTERNATIONAL EMPLOYEE (EXHIBIT B)

 

BANGLADESH

KBR, INC. 2006 STOCK AND INCENTIVE PLAN

Exchange Control Information.

You acknowledge that, even though you receive only a cash payment upon vesting
of the Performance Units, you still may be subject to certain exchange control
requirements under local laws. You must repatriate any funds you receive as a
result of the cash payment to Bangladesh. You are advised to consult with your
personal legal consultant to ensure compliance with any exchange control
obligations arising from your participation in the Plan.

 

B-6



--------------------------------------------------------------------------------

US/INTERNATIONAL EMPLOYEE (EXHIBIT B)

 

CANADA

KBR, INC. 2006 STOCK AND INCENTIVE PLAN

Data Privacy.

This provision supplements Paragraph 7 of the Agreement:

You hereby authorize the Company and representatives of any Subsidiary or
affiliate to discuss with and obtain all relevant information from all
personnel, professional or not, involved in the administration and operation of
the Plan. You further authorize the Company and any Subsidiary or affiliate and
the administrators of the Plan to disclose and discuss the Plan with their
advisors. You further authorize the Company and any Subsidiary or affiliate to
record such information and to keep such information in your file.

Termination of Employment.

The following provision supplements Paragraph 2 of the Agreement:

In the event of your termination of employment for any reason (whether or not in
breach of local labor laws), your right to vest in the Performance Units will
terminate effective as of the date that is the earlier of (1) the date you
receive notice of termination of employment from the Employer, or (2) the date
you are no longer actively providing service, regardless of any notice period or
period of pay in lieu of such notice required under applicable laws (including,
but not limited to statutory law, regulatory law and/or common law); the Company
shall have the exclusive discretion to determine when you are no longer actively
employed for purposes of the Performance Units.

The following provision shall apply if you are a resident of Quebec:

Language Consent.

The parties acknowledge that it is their express wish that the Agreement,
including this Exhibit, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English.

Consentement relatif à la langue utilisée. Les parties reconnaissent avoir
expressément souhaité que la convention («Agreement») ainsi que cette Annexe,
ainsi que tous les documents, avis et procédures judiciares, éxécutés, donnés ou
intentés en vertu de, ou liés directement ou indirectement à la présente
convention, soient rédigés en langue anglaise.

 

B-7



--------------------------------------------------------------------------------

US/INTERNATIONAL EMPLOYEE (EXHIBIT B)

 

FRANCE

KBR, INC. 2006 STOCK AND INCENTIVE PLAN

Consent to Receive Information in English.

En acceptant le attribution, vous confirmez ainsi avoir lu et compris les
documents attribution (le Plan et ce Contrat d’Attribution) qui vous ont été
communiqués en langue anglaise. Vous en acceptez les termes en connaissance de
cause.

By accepting the grant, you confirm having read and understood the documents
relating to this grant (the Plan and this Agreement) which were provided to you
in English. You accept the terms of those documents accordingly.

 

B-8



--------------------------------------------------------------------------------

US/INTERNATIONAL EMPLOYEE (EXHIBIT B)

 

EGYPT

KBR, INC. 2006 STOCK AND INCENTIVE PLAN

Exchange Control Information.

If you transfer funds into Egypt in connection with the settlement of your
Performance Units, you may be required to transfer the funds through a bank
registered in Egypt.

 

B-9



--------------------------------------------------------------------------------

US/INTERNATIONAL EMPLOYEE (EXHIBIT B)

 

GERMANY

KBR, INC. 2006 STOCK AND INCENTIVE PLAN

Exchange Control Information.

Cross-border payments in excess of €12,500 must be reported monthly to the State
Central Bank. If you use a German bank to affect a cross-border transaction in
excess of €12,500, the bank will make the report in which case, you will not
have to report the transaction yourself. In addition, you must report any
receivables or payables or debts in foreign currency exceeding an amount of
€5,000,000 on a monthly basis. Finally, you also must report your shareholding
on an annual basis in the unlikely event that you hold shares representing 10%
or more of the total or voting capital of the Company.

 

B-10



--------------------------------------------------------------------------------

US/INTERNATIONAL EMPLOYEE (EXHIBIT B)

 

INDIA

KBR, INC. 2006 STOCK AND INCENTIVE PLAN

Exchange Control Information.

You must repatriate the proceeds from the settlement of your Performance Units
and convert the proceeds into local currency within a reasonable timeframe
(i.e., 90 days of receipt. You will receive a foreign inward remittance
certificate (“FIRC”) from the bank where you deposit the foreign currency. You
should maintain the FIRC received from the bank as evidence of the repatriation
of the funds in the event that the Reserve Bank of India or the Employer
requests proof of repatriation.

 

B-11



--------------------------------------------------------------------------------

US/INTERNATIONAL EMPLOYEE (EXHIBIT B)

 

INDONESIA

KBR, INC. 2006 STOCK AND INCENTIVE PLAN

Exchange Control Information.

If you remit funds into Indonesia, the Indonesian Bank through which the
transaction is made will submit a report on the transaction to the Bank of
Indonesia for statistical reporting purposes. For transactions of US$10,000 or
more, a description of the transaction must be included in the report. Although
the bank through which the transaction is made is required to make the report,
you must complete a “Transfer Report Form.” The Transfer Report Form will be
provided to you by the bank through which the transaction is to be made.

 

B-12



--------------------------------------------------------------------------------

US/INTERNATIONAL EMPLOYEE (EXHIBIT B)

 

IRAQ

KBR, INC. 2006 STOCK AND INCENTIVE PLAN

There are no country specific provisions.

 

B-13



--------------------------------------------------------------------------------

US/INTERNATIONAL EMPLOYEE (EXHIBIT B)

 

ITALY

KBR, INC. 2006 STOCK AND INCENTIVE PLAN

Data Privacy Notice.

This section replaces Paragraph 7 of the Agreement:

You understand that the Company and the Employer are the privacy representative
of the Company in Italy and may hold certain personal information about you,
including, but not limited to, your name, home address and telephone number,
date of birth, social insurance or other identification number, salary,
nationality, job title, any Stock or directorships held in the Company or any
Subsidiaries or affiliates, details of all Performance Units or any other
entitlement to Stock awarded, canceled, exercised, vested, unvested or
outstanding in your favor, and that the Company and the Employer will process
said data and other data lawfully received from third parties (“Personal Data”)
for the exclusive purpose of managing and administering the Plan and complying
with applicable laws, regulations and Community legislation. You also understand
that providing the Company with Personal Data is mandatory for compliance with
laws and is necessary for the performance of the Plan and that your denial to
provide Personal Data would make it impossible for the Company to perform its
contractual obligations and may affect your ability to participate in the Plan.
You understand that Personal Data will not be publicized, but it may be
accessible by the Employer as the privacy representative of the Company and
within the Employer’s organization by its internal and external personnel in
charge of processing, and by Smith Barney or any other data processor appointed
by the Company. The updated list of processors and of the subjects to which Data
are communicated will remain available upon request from the Employer.

Furthermore, Personal Data may be transferred to banks, other financial
institutions or brokers involved in the management and administration of the
Plan. You understand that Personal Data also may be transferred to the
independent registered public accounting firm engaged by the Company, and also
to the legitimate addressees under applicable laws. You further understand that
the Company and its Subsidiaries or affiliates will transfer Personal Data
amongst themselves as necessary for the purpose of implementation,
administration and management of your participation in the Plan, and that the
Company and its Subsidiaries or affiliates may each further transfer Personal
Data to third parties assisting the Company in the implementation,
administration and management of the Plan, including any requisite transfer of
Personal Data to Smith Barney or other third party with whom you may elect to
deposit any proceeds from the participation in the Plan. Such recipients may
receive, possess, use, retain and transfer Personal Data in electronic or other
form, for the purposes of implementing, administering and managing your
participation in the Plan. You understand that these recipients may be acting as
controllers, processors or persons in charge of processing, as the case may be,
according to applicable privacy laws, and that they may be located in or outside
the European Economic Area, such as in the United States or elsewhere, in
countries that do not provide an adequate level of data protection as intended
under Italian privacy law.

Should the Company exercise its discretion in suspending all necessary legal
obligations connected with the management and administration of the Plan, it
will delete Personal Data as soon as it has accomplished all the necessary legal
obligations connected with the management and administration of the Plan.

 

B-14



--------------------------------------------------------------------------------

US/INTERNATIONAL EMPLOYEE (EXHIBIT B)

 

You understand that Personal Data processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Personal Data is
collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to Legislative Decree
no. 196/2003.

The processing activity, including communication, the transfer of Personal Data
abroad, including outside of the European Economic Area, as specified herein and
pursuant to applicable laws and regulations, does not require your consent
thereto as the processing is necessary to performance of law and contractual
obligations related to implementation, administration and management of the
Plan. You understand that, pursuant to section 7 of the Legislative Decree no.
196/2003, you have the right at any moment to, including, but not limited to,
obtain confirmation that Personal Data exists or not, access, verify its
contents, origin and accuracy, delete, update, integrate, correct, blocked or
stop, for legitimate reason, the Personal Data processing. To exercise privacy
rights, you should contact the Employer. Furthermore, you are aware that
Personal Data will not be used for direct marketing purposes. In addition,
Personal Data provided can be reviewed and questions or complaints can be
addressed by contacting your human resources department.

Plan Document Acknowledgment.

In accepting the Performance Units, you acknowledge that you have received a
copy of the Plan and the Agreement and have reviewed the Plan and the Agreement,
including this Exhibit B, in their entirety and fully understand and accept all
provisions of the Plan and the Agreement, including this Exhibit B. You further
acknowledges that you have read and specifically and expressly approve the
following Paragraphs of the Agreement: Paragraph 2; Paragraph 3: Payment of
Performance Units; Paragraph 4: Limitations on Transfer; Paragraph 5:
Withholding of Tax; Paragraph 6: Nature of Grant; Paragraph 12: Electronic
Delivery; Paragraph 15: Governing Law; Paragraph 18: Exhibit B and the Data
Privacy Notice in this Exhibit B.

Exchange Control Information.

Exchange control reporting is required if you transfer cash to Italy in excess
of €10,000 or the equivalent amount in U.S. dollars. If the payment is made
through an authorized broker resident in Italy, the broker will comply with the
reporting obligation. In addition, you will have exchange control reporting
obligations if you have any foreign investment held outside Italy in excess of
€10,000. The reporting must be done on your individual tax return.

 

B-15



--------------------------------------------------------------------------------

US/INTERNATIONAL EMPLOYEE (EXHIBIT B)

 

JAPAN

KBR, INC. 2006 STOCK AND INCENTIVE PLAN

There are no country specific provisions.

 

B-16



--------------------------------------------------------------------------------

US/INTERNATIONAL EMPLOYEE (EXHIBIT B)

 

KAZAKHSTAN

KBR, INC. 2006 STOCK AND INCENTIVE PLAN

There are no country specific provisions.

 

B-17



--------------------------------------------------------------------------------

US/INTERNATIONAL EMPLOYEE (EXHIBIT B)

 

KOREA

KBR, INC. 2006 STOCK AND INCENTIVE PLAN

There are no country-specific provisions.

 

B-18



--------------------------------------------------------------------------------

US/INTERNATIONAL EMPLOYEE (EXHIBIT B)

 

MALAYSIA

KBR, INC. 2006 STOCK AND INCENTIVE PLAN

Director Notification Information.

If you are a director of a Malaysian Subsidiary, you may need to notify the
Malaysian Subsidiary in writing within fourteen days of your receiving or
disposing of an interest (e.g., Performance Units) in the Company or any
Subsidiary. This notification requirement also applies to a shadow director of
the Malaysian Subsidiary (i.e., an individual who is not on the board of
directors of the Malaysian Subsidiary but who has sufficient control so that the
board of directors of the Malaysian Subsidiary acts in accordance with the
“directions or instructions” of the individual).

 

B-19



--------------------------------------------------------------------------------

US/INTERNATIONAL EMPLOYEE (EXHIBIT B)

 

MEXICO

KBR, INC. 2006 STOCK AND INCENTIVE PLAN

Acknowledgement of the Agreement.

In accepting the award of Performance Units, you acknowledge that you have
received a copy of the Plan, have reviewed the Plan and the Agreement in their
entirety and fully understand and accept all provisions of the Plan and the
Agreement. You further acknowledge that you have read and specifically and
expressly approve the terms and conditions of Paragraph 6 of the Agreement, in
which the following is clearly described and established:

 

 

(1)

Your participation in the Plan does not constitute an acquired right.

 

 

(2)

The Plan and your participation in the Plan are offered by the Company on a
wholly discretionary basis.

 

 

(3)

Your participation in the Plan is voluntary.

Labor Law Acknowledgement and Policy Statement.

In accepting the award of Performance Units, you expressly recognize that KBR,
Inc., with registered offices at 601 Jefferson Street, Suite 3400, Houston,
Texas 77002, U.S.A., is solely responsible for the administration of the Plan
and that your participation in the Plan and receipt of Performance Units does
not constitute an employment relationship between you and KBR, Inc. since you
are participating in the Plan on a wholly commercial basis and your sole
employer is KBR in Mexico (“KBR-Mexico”), not KBR, Inc. in the U.S. Based on the
foregoing, you expressly recognize that the Plan and the benefits that you may
derive from participation in the Plan do not establish any rights between you
and your Employer, KBR-Mexico, and do not form part of the employment conditions
and/or benefits provided by KBR-Mexico and any modification of the Plan or its
termination shall not constitute a change or impairment of the terms and
conditions of your employment.

You further understand that your participation in the Plan is as a result of a
unilateral and discretionary decision of KBR, Inc.; therefore, KBR, Inc.
reserves the absolute right to amend and/or discontinue your participation at
any time without any liability to you.

Finally, you hereby declare that you do not reserve to yourself any action or
right to bring any claim against KBR, Inc. for any compensation or damages
regarding any provision of the Plan or the benefits derived under the Plan, and
you therefore grant a full and broad release to KBR, Inc., its Subsidiary,
affiliates, branches, representation offices, its shareholders, officers, agents
or legal representatives with respect to any claim that may arise.

 

B-20



--------------------------------------------------------------------------------

US/INTERNATIONAL EMPLOYEE (EXHIBIT B)

 

Reconocimiento del Convenio.

Aceptando este Premio (Award),1 el Participante reconoce que ha recibido una
copia del Plan, que lo ha revisado como así también el Convenio en el
Participante totalidad, y comprende y está de acuerdo con todas las
disposiciones tanto del Plan como del Convenio. Asimismo, su reconoce que ha
leído y específicamente y expresamente manifiesta la conformidad del
Participante con los términos y condiciones establecidos en la cláusula 6 le
dicho Convenio, en el cual se establece claramente que:

 

 

(1)

La participación del Participante en el Plan de ninguna manera constituye un
derecho adquirido.

 

 

(2)

Que el Plan y la participación del Participante en el mismo es una oferta por
parte de KBR, Inc. de forma completamente discrecional.

 

 

(3)

Que la participación del Participante en el Plan es voluntaria.

Reconocimiento de Ausencia de Relación Laboral y Declaración de la Política.

Aceptando este Premio, el Participante reconoce que KBR, Inc. y sus oficinas
registradas en 601 Jefferson Street, Suite 3400, Houston, Texas 77002, U.S.A.,
es el único responsable de la administración del Plan y que la participación del
Participante en el mismo y la adquisicion de Acciones no constituye de ninguna
manera una relación laboral entre el Participante y KBR, Inc., toda vez que la
participación del Participante en el Plan deriva únicamente de una relación
comercial con KBR, Inc., reconociendo expresamente que el único empleador del
Participante lo es KBR en Mexico (“KBR-Mexico”), no es KBR, Inc. en los Estados
Unidos. Derivado de lo anterior, el Participante expresamente reconoce que el
Plan y los beneficios que pudieran derivar del mismo no establecen ningún
derecho entre el Participante y su empleador, KBR-México, y no forman parte de
las condiciones laborales y/o prestaciones otorgadas por KBR-México, y
expresamente el Participante reconoce que cualquier modificación al Plan o la
terminación del mismo de manera alguna podrá ser interpretada como una
modificación de los condiciones de trabajo del Participante.

Asimismo, el Participante entiende que su participación en el Plan es resultado
de la decisión unilateral y discrecional de KBR, Inc., por lo tanto, KBR, Inc.
se reserva el derecho absoluto para modificar y/o terminar la participación del
Participante en cualquier momento, sin ninguna responsabilidad para el
Participante.

Finalmente, el Participante manifiesta que no se reserva ninguna acción o
derecho que origine una demanda en contra de KBR, Inc., por cualquier
compensación o daño en relación con cualquier disposición del Plan o de los
beneficios derivados del mismo, y en consecuencia el Participante otorga un
amplio y total finiquito a KBR, Inc., sus Entidades Relacionadas, afiliadas,
sucursales, oficinas de representación, sus accionistas, directores, agentes y
representantes legales con respecto a cualquier demanda que pudiera surgir.

 

1 

El término “Premio” se refiere a la palabra “Performance Units.”

 

B-21



--------------------------------------------------------------------------------

US/INTERNATIONAL EMPLOYEE (EXHIBIT B)

 

NIGERIA

KBR, INC. 2006 STOCK AND INCENTIVE PLAN

There are no country specific provisions.

 

B-22



--------------------------------------------------------------------------------

US/INTERNATIONAL EMPLOYEE (EXHIBIT B)

 

PAPUA NEW GUINEA

KBR, INC. 2006 STOCK AND INCENTIVE PLAN

There are no country specific provisions.

 

B-23



--------------------------------------------------------------------------------

US/INTERNATIONAL EMPLOYEE (EXHIBIT B)

 

QATAR

KBR, INC. 2006 STOCK AND INCENTIVE PLAN

There are no country specific provisions.

 

B-24



--------------------------------------------------------------------------------

US/INTERNATIONAL EMPLOYEE (EXHIBIT B)

 

RUSSIA

KBR, INC. 2006 STOCK AND INCENTIVE PLAN

U.S. Transaction.

You understand that the Performance Units shall be valid and the Agreement shall
be concluded and become effective only when the Agreement is sent and/or
received by the Company in the United States.

Exchange Control Information.

You must repatriate the cash payment from the settlement of the Performance
Units within a reasonably short time of receipt. The cash payment must be
initially credited to you through a foreign currency account opened in your name
at an authorized bank in Russia. After the funds are initially received in
Russia, they may be further remitted to foreign banks in accordance with Russian
exchange control laws.

 

B-25



--------------------------------------------------------------------------------

US/INTERNATIONAL EMPLOYEE (EXHIBIT B)

 

SAUDI ARABIA

KBR, INC. 2006 STOCK AND INCENTIVE PLAN

Securities Law Information.

The Agreement may not be distributed in the Kingdom of Saudi Arabia except to
such persons as are permitted under the Offers of Securities Regulations issued
by the Capital Market Authority.

The Capital Market Authority does not make any representation as to the accuracy
or completeness of the Agreement, and expressly disclaims any liability
whatsoever for any loss arising from, or incurred in reliance upon, any part of
the Agreement. You are hereby advised to conduct your own due diligence on the
accuracy of the information relating to the Performance Units. If you do not
understand the contents of the Agreement, you should consult an authorized
financial adviser.

 

B-26



--------------------------------------------------------------------------------

US/INTERNATIONAL EMPLOYEE (EXHIBIT B)

 

SINGAPORE

KBR, INC. 2006 STOCK AND INCENTIVE PLAN

Director Notification Information.

If you are a director of a Singapore Subsidiary, you may need to notify the
Singapore Subsidiary in writing within two days of your receiving an interest
(e.g., Performance Units) in the Company or any Subsidiary or within two days of
you becoming a director if such an interest exists at the time. This
notification requirement also applies to an associate director of the Singapore
Subsidiary and to a shadow director of the Singapore Subsidiary (i.e., an
individual who is not on the board of directors of the Singapore Subsidiary but
who has sufficient control so that the board of directors of the Singapore
Subsidiary acts in accordance with the “directions and instructions” of the
individual).

 

B-27



--------------------------------------------------------------------------------

US/INTERNATIONAL EMPLOYEE (EXHIBIT B)

 

SOUTH AFRICA

KBR, INC. 2006 STOCK AND INCENTIVE PLAN

Tax Withholding Notification.

By your acceptance of the Performance Units and the Agreement, you agree to
notify your Employer of the amount you receive upon settlement of the
Performance Units. Once the notification is made, your Employer will obtain a
directive from the South African Revenue Service as to the correct amount of tax
to be withheld. If you fail to advise your Employer of any cash settlement you
receive, you may be liable for a fine. You will be responsible for paying any
difference between the actual tax liability and the amount withheld.

Exchange Control Information.

You are solely responsible for complying with applicable South African exchange
control regulations. Because the exchange control regulations change frequently
and without notice, you should consult your legal advisor prior to the
settlement of the Performance Units to ensure compliance with current
regulations. As noted, it is your responsibility to comply with South African
exchange control laws, and neither the Company nor your Employer will be liable
for any fines or penalties resulting from failure to comply with applicable
laws.

 

B-28



--------------------------------------------------------------------------------

US/INTERNATIONAL EMPLOYEE (EXHIBIT B)

 

SWEDEN

KBR, INC. 2006 STOCK AND INCENTIVE PLAN

There are no country specific provisions.

 

B-29



--------------------------------------------------------------------------------

US/INTERNATIONAL EMPLOYEE (EXHIBIT B)

 

UNITED ARAB EMIRATES

KBR, INC. 2006 STOCK AND INCENTIVE PLAN

Securities Law Information.

The Plan is only being offered to qualified Employees and is in the nature of
providing equity incentives to employees of the Company’s affiliate in the UAE.
Any documents related to the Plan, including the Plan, Plan prospectus and other
grant documents (“Plan Documents”), are intended for distribution only to such
Employees and must not be delivered to, or relied on by, any other person.
Prospective participants should conduct their own due diligence on the
securities. If you do not understand the contents of the Plan Documents, you
should consult an authorized financial adviser.

The relevant securities authorities have no responsibility for reviewing or
verifying any Plan Documents. UAE securities or financial/economic authorities
have not approved the Plan Documents, nor taken steps to verify the information
set out in them, and thus, are not responsible for their content.

The underlying securities to which this summary relates may be illiquid and/or
subject to restrictions on their resale. Prospective participants should conduct
their own due diligence on the underlying securities.

 

B-30



--------------------------------------------------------------------------------

US/INTERNATIONAL EMPLOYEE (EXHIBIT B)

 

UNITED KINGDOM

KBR, INC. 2006 STOCK AND INCENTIVE PLAN

Withholding of Taxes.

This section supplements Paragraph 5 of the Agreement:

Notwithstanding Paragraph 5 of the Agreement, you agree that if you do not pay
or the Employer or the Company does not withhold from you the full amount of
Tax-Related Items that you owe due to the vesting/settlement of the Performance
Units, or the release or assignment of the Performance Units for consideration,
or the receipt of any other benefit in connection with the Performance Units
(the “Taxable Event”) within 90 days after the Taxable Event, or such other
period specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and
Pensions) Act 2003, then the amount of income tax that should have been withheld
shall constitute a loan owed by you to the Employer, effective 90 days after the
Taxable Event. You agree that the loan will bear interest at Her Majesty’s
Revenue & Customs (“HMRC”) official rate and will be immediately due and
repayable by you, and the Company and/or the Employer may recover it at any time
thereafter by withholding the funds from salary, bonus or any other funds due to
you by the Employer, or from the cash payment from the settlement of the
Performance Units or by demanding cash or a cheque from you. You also authorize
the Company to delay the issuance of any cash settlement to you unless and until
the loan is repaid in full.

Notwithstanding the foregoing, if you are an officer or executive director (as
within the meaning of Section 13(k) of the U.S. Securities and Exchange Act of
1934, as amended), the terms of the immediately foregoing provision will not
apply. In the event that you are an officer or executive director and the amount
necessary to satisfy the Tax-Related Items is not collected from or paid by you
within 90 days of the Taxable Event, any uncollected amounts of income tax may
constitute a benefit to you on which additional income tax and national
insurance contributions may be payable. You acknowledge that the Company or the
Employer may recover any such additional income tax and national insurance
contributions at any time thereafter by any of the means referred to in
Paragraph 5 of the Agreement. You understand that you will be responsible for
reporting any income and national insurance contributions due on this additional
benefit directly to the HMRC under the self-assessment regime.

 

B-31